Case: 12-40993       Document: 00512442715         Page: 1     Date Filed: 11/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2013
                                     No. 12-40993
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PERRY PATTERSON,

                                                  Plaintiff-Appellant

v.

MEDICAL DIRECTOR REGINALDO STANLEY, Doctor at Telford Unit;
MARIA BERGER, Physician Assistant at Telford; LIEUTENANT CANDICE
STUDDARD, Lieutenant at Telford Unit,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:12-CV-5


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Perry Patterson, Texas prisoner # 1673121, is an inmate of the Texas
Department of Criminal Justice (TDCJ) housed at the Telford Unit. He filed a
42 U.S.C. § 1983 complaint against Medical Director Dr. Reginaldo Stanley,
physician’s assistant Maria Berger, and correctional officer Lt. Candice
Studdard.      According to Patterson, Stanley and Berger discontinued his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40993     Document: 00512442715      Page: 2   Date Filed: 11/15/2013

                                  No. 12-40993

prescription for sunglasses and ordered the sunglasses seized, a violation of the
Eighth Amendment.       Patterson further alleged that he was then wrongly
punished in a disciplinary proceeding for possession of contraband and that
Studdard, who conducted the disciplinary hearing, violated his due process and
Eighth Amendment rights. Further, he alleged that Stanley retaliated against
him by discontinuing prescriptions for pain medication, a hypertension diet, and
housing restrictions. Patterson now appeals the summary judgment dismissal
of his complaint for failure to exhaust administrative remedies.
      We review a district court’s ruling on summary judgment de novo,
employing the same standard used by the district court. McFaul v. Valenzuela,
684 F.3d 564, 571 (5th Cir. 2012). Pursuant to the Prison Litigation Reform Act
(PLRA), a prisoner must exhaust administrative remedies prior to filing a § 1983
action. 42 U.S.C. § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 84 (2006).
The PLRA’s exhaustion requirement is mandatory. Jones v. Bock, 549 U.S. 199,
211-12 (2007). Proper exhaustion is determined by reference to the state
grievance procedures. Id. at 217-18. The TDCJ provides a two-step process for
filing grievances, and a prisoner must pursue a grievance through both steps to
satisfy the exhaustion requirement. Johnson v. Johnson, 385 F.3d 503, 515 (5th
Cir. 2004).
      With respect to Patterson’s claims relating to the sunglasses, the district
court concluded that because Patterson’s grievances regarding the sunglasses
did not name Berger or Stanley, Patterson had not exhausted his claims against
them. However, the “primary purpose of a grievance is to alert prison officials
to a problem, not to provide personal notice to a particular official that he may
be sued.” Johnson, 385 F.3d at 522. Nothing in the PLRA requires prisoners to
identify all defendants that they later sue.          Jones, 549 U.S. at 217.
Nevertheless, under the PLRA, a prisoner “must provide administrators with a
fair opportunity under the circumstances to address the problem that will later
form the basis of the suit, and for many types of problems this will often require,

                                        2
    Case: 12-40993     Document: 00512442715      Page: 3   Date Filed: 11/15/2013

                                  No. 12-40993

as a practical matter, that the prisoner’s grievance identify individuals who are
connected with the problem.” Johnson, 385 F.3d at 522. However, a grievance
may sufficiently identify a person even without providing a name. Id. at 523.
      At Step 1 of grievance No. 2011178371, Patterson asserted that he had
been prescribed sunglasses since his arrival at TDCJ and that the unit’s
“medical staff” decided to discontinue his prescription without an eye exam and
consider them contraband. He also said he wished to see the duty roster to
determine the identities of those responsible so that he could pursue a later civil
rights suit. In his Step 2 grievance, Patterson complained that the Step 1
response was unresponsive noting that he had been charged in a disciplinary
case for having contraband.
      The appellees contend that Patterson failed to name Berger in any
grievance and that, even if a reference to “medical staff” was sufficient,
Patterson failed to raise any claims regarding his sunglasses at Step 2, focusing
instead on his claim regarding the disciplinary proceeding and Studdard.
However, they offer nothing to show that Patterson’s reference to “medical staff”
did not give prison officials notice and an opportunity to address Patterson’s
complaint about his sunglasses or that it did not comply with TDCJ
requirements. Similarly, they point to nothing indicating that Patterson’s
omission of specific references to the denial of his sunglasses at Step 2 was
insufficient notice. To the contrary, the Step 2 response stated that Patterson’s
complaint regarding medical staff had been referred to the Office of Professional
Standards for review and that he was scheduled for an ophthalmology
examination. The TDCJ did not reject his claims for failure to name any specific
individuals involved or indicate that TDCJ was not aware that Patterson’s Step
2 grievance was directed at the sunglasses issue that was raised at Step 1.
These facts weigh against the argument that these purported defects in the
grievances constituted a failure to exhaust. See Gates v. Cook, 376 F.3d 323, 331
n.6 (5th Cir. 2004). In sum, TDCJ’s responses indicate that the purpose of

                                        3
    Case: 12-40993     Document: 00512442715     Page: 4   Date Filed: 11/15/2013

                                  No. 12-40993

exhaustion–affording prison officials notice and an opportunity to resolve a
problem prior to litigation–was satisfied. See Johnson, 385 F.3d at 522; see also
Woodford, 548 U.S. at 89. Accordingly, we conclude that the district court erred
by dismissing the claims against Berger and Stanley regarding the
discontinuance of Patterson’s prescription sunglasses for failure to exhaust.
      With respect to Patterson’s retaliation claims against Stanley, Patterson
filed grievance No. 2012026031 asserting that Stanley had removed a low bunk
restriction. As the district court correctly determined, the Step 2 grievance was
not resolved until March 12, 2012, after Patterson filed his suit in January 2012.
Exhaustion must be completed prior to filing suit; it may not be excused if
exhaustion is achieved while the suit is pending. Gonzalez v. Seal, 702 F.3d 785,
788 (5th Cir. 2012). Thus, the district court correctly dismissed Patterson’s
retaliation claims against Stanley as unexhausted.
      Patterson also contends that Studdard violated his constitutional rights
with respect to the disciplinary proceeding against him. Patterson filed a Step
1 grievance, No. 2012020212, in which he complained about the result of the
disciplinary proceeding and Studdard. The disciplinary matter was overturned.
He did not file a Step 2 grievance. Although the district court concluded that the
claim was thus unexhausted, Patterson received a favorable result at Step 1 and
there is no indication that he could have obtained any additional relief at Step
2. We have held under similar circumstances that proceeding to Step 2 of the
TDCJ grievance procedure is not required. See Rosa v. Littles, 336 F. App’x 424,
428-29 (5th Cir. 2009). Although Rosa is unpublished, we find its reasoning
persuasive. See Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).
Accordingly, the district court erred by dismissing the claims against Studdard
as unexhausted.
      For the foregoing reasons, we affirm the dismissal of the retaliation claims
against Stanley; we vacate the dismissal of the claims against Stanley and
Berger relating to the denial of prescription sunglasses and the claims against

                                        4
    Case: 12-40993    Document: 00512442715    Page: 5   Date Filed: 11/15/2013

                                No. 12-40993

Studdard with respect to the disciplinary proceeding; and we remand for further
proceedings consistent with this opinion. We express no opinion regarding the
merits of Patterson’s claims.
      Patterson has filed a motion for appointment of counsel, a motion for
injunction pending appeal, and a motion to expedite the appeal. The motions are
denied. To the extent that Patterson contends he will require the assistance of
counsel to pursue his claims in the district court, he may urge his motion on
remand.
      AFFIRMED IN PART, VACATED IN PART, REMANDED; MOTIONS
DENIED.




                                      5